This appeal is from a judgment of conviction for the violation of a municipal ordinance; the offense charged being the violation of the prohibition or dinances of said city.
There are no assignments of error as the law requires. a prosecution of this character is statutory and quasi criminal in its nature. The statute (Code 1907, § 6264), which obviates the necessity of assigning errors in criminal cases, has no application to appeals in quasi criminal cases. Perry v. State,1 Ala. App. 253, 55 So. 1035.
No questions being presented for review as a result of failure to assign errors on the record, the judgment appealed from is affirmed.
Affirmed.
FOSTER, J., not sitting. *Page 229